Title: From Abigail Smith Adams to Harriet Welsh, 1 October 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy October 1st 1817
				
				while I congratulate dear Caroline upon the Birth of a daughter, I am calld to mourn with her Brother, upon the loss of a son. mr Adams writes me, that he found them in great affliction He is with mr & mrs Fry—expecting to get to Housekeeping by the first of this month. He is entering upon the Duties of his office, with fear and trembling. His Eyes and his right Hand threaten to fail him, and all are requisite in his office. mr Rush has agreed to remain with him untill he gets initiated into it. Mrs Rush is just confined, So that the Frankling could not go out at Present, if as is reported, She is to take mr Rush to England.we have all been thrown into great Distress by an awefull Catastrophe in our Neighbourhood—Thomas Greenleaf Junr put a period to his Life by a pistol, at his office about 8 oclock on Monday Evening. he put it into his mouth and blowed his Head to attoms—Mrs Thayer heard the report, went into his Room, and found the Deed done. they Sent for his Father, who upon entering the Room, fell Senseless upon the floor—was carried out, and it was a long time before he recoverd his faculties—I went yesterday as I thought it my Duty, to see the afflicted Family—but what comfort could I offer them? Sympathy alone. the poor Mother in an agony, not able to lie down, fearfull of loosing her Reason—the Sisters struggling to suppress their feelings least they should add to their Mothers, the Father walking the Room Speachless—pale, sick & his stomack heaveing—none of them had either Sleep or food. I prevaild upon mrs Greenleaf to take a cup of Tea, and to consent to have the Body conveyd to the Family Tomb in Boston, without a funeral here; to look upon him, was out of the question—and to have a funeral would only Still more Distress the Family—She heard to the reasons, and last Evening he was burried—I Shall go again to day to see them. Thomas had been melancholy at times, for Several months, deprest in his Spirits—his Father had Strove to remove it, but he would frequently wish himself Dead—He left a paper addrest to his Father, thanking him for all he had done for him, and a farewell to his Mother Brother and Sisters—Saying that he took this method to save them farther afflictionHis having read Law with mr Adams & liveing in Such habits of intimacy with the Family, makes us feel the Shock most Sensibly—on Monday while writing to washington—I was three times calld of to company—and Some of them Staid So unconscionable long that I mist the Mail. I finishd one for the Grove—near one oclock I Saw Stop at the gate a Jersey Waggon with a Gentleman & two Ladies—I imediatly thought they must be Carolines Friends—they proved So—I gave them as cordial a welcome as I could; mortified a little, that I had not a better dinner to give them, and notice of the day—they were proceeding on their journey—and brought with them the best Sense for travellers—a good appetite—Your Grandfather was much pleased with mr Verplank as I was with the Ladies—they will tell Caroline that we were not Stiff with them, but endeavourd to make them feel at their easepoor Louisa being So confined, and requiring constant attention, makes it more difficult for me to entertain company as a good Second is always wanting—on Sunday last I had 21 persons who Dinned with us, and I knew not of more than my own FamilyGive my Love to Caroline & read her as much of the Letter as you think proper—I do not coppy I have not time, nor would what I write be worth it—I thought I should not have any Letters to write to washington but to mrs A upon family Subjects, but mr A Says I hope you and my Father will write frequently and keep me in Spirits—do not let me thirst in vain—and instead of praises, let me have your prayers for the discharge of my duties—Love to all—I write Slow to what I used to—Yours most affectionatly
				
					A A
				
				
			
   Spelt wrong
